Citation Nr: 0922274	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  98-05 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total evaluation based on unemployability 
due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION


The Veteran had active service from January 1985 to August 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).

This claim was previously before the Board and remanded in 
August 2007 and November 2008.

The Board notes that in the November 2008 remand, we 
indicated that while the Veteran's case was in remand status, 
he submitted claims of entitlement to service connection for 
post-traumatic stress disorder, traumatic brain injury, and 
mood/anxiety disorder.  We referred these issues to the RO 
for appropriate action.  At this time, the claims file 
reflects that no action has yet been taken on these claims.  
Thus, they are again referred to the RO for all appropriate 
action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a May 2009 Motion to Advance on the Docket, submitted by 
the Veteran's representative, it was noted that the Veteran 
had Lou Gehrig's disease.  This disease, also known as 
amyotrophic lateral sclerosis (ALS), may be subject to 
presumptive service connection.  This statement is the only 
evidence of record suggesting that the Veteran has ALS.  
Since this could affect the outcome of this claim, the Board 
finds that a remand is necessary to ascertain whether the 
Veteran has a diagnosis of ALS.  If he does, the RO should 
adjudicate the claim of entitlement to service connection for 
this disorder.  The claim of entitlement to TDIU must be 
remanded because it is inextricably intertwined with the 
determination of whether the Veteran is entitled to service 
connection for ALS.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the Veteran and ask him for 
evidence relating to his ALS or Lou 
Gehrig's disease.  This should include 
asking him to specify any VA treatment and 
requesting him to complete a release for 
obtaining any private medical evidence.

2.  If such evidence is obtained, 
adjudicate the claim of entitlement to 
service connection for ALS.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

